COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Intermarine, LLC, Industrial Maritime Carriers, LLC, Industrial
                          Maritime Carriers (Bermuda), Ltd., and James Destefano

Appellate case number:    01-16-00912-CV

Trial court case number: 2015-75080

Trial court:              129th District Court of Harris County

        On November 22, 2016, relators Intermarine, LLC, Industrial Maritime Carriers, LLC,
Industrial Maritime Carriers (Bermuda), Ltd., and James Destefano filed a “Motion to Stay
Proceedings Pending Mandamus Review.” Relators’ motion to stay the underlying proceedings is
denied.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually


Date: November 23, 2016